Citation Nr: 0938371	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  00-14 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 
1980, and from January 1987 to January 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which increased from noncompensable to 10 percent the rating 
for the service-connected migraine headaches, effective from 
February 10, 1999.  The Veteran appealed, contending that a 
higher rating was warranted.  However, he did not disagree 
with the effective date assigned for this increased rating.

The RO in Detroit, Michigan, currently has jurisdiction over 
the Veteran's VA claims folder.

During the course of the appeal, the RO increased the rating 
to 30 percent for the service-connected migraine headaches 
via a June 2003 rating decision, effective from February 
1999.  The Veteran elected to continue with his appeal.  As 
the award is not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The Veteran provided testimony at a hearing before personnel 
at the RO in October 2001.  A transcript of this hearing has 
been associated with the Veteran's VA claims folder.

In March 2005, the Board remanded this case for additional 
evidentiary development, to include a new examination to 
evaluate the severity of the service-connected migraine 
headaches.  The case has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board finds that the remand directives have been complied 
with, and, thus, a new remand is not required to comply with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The record also reflects that the Veteran perfected an appeal 
on the issue of entitlement to service connection for post-
traumatic stress disorder (PTSD).  However, he withdrew this 
appeal via a statement dated in July 2008.  See 38 C.F.R. 
§ 20.204.

In addition, the record reflects the Veteran initiated an 
appeal to an October 2005 rating decision's denial of service 
connection for bilateral hearing loss, impaired vision, 
paralysis of the lower radicular groups of the right and left 
upper extremities, and a disfiguring scar of the forehead.  
However, he did not perfect his appeal by filing a timely 
Substantive Appeal following the promulgation of a Statement 
of the Case (SOC) in February 2007.  See 38 C.F.R. §§ 20.200, 
20.302.  Accordingly, these issues are not before the Board.

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if additional action is required on his part.


REMAND

In June 2005, the appellant requested a hearing before a 
Decision Review Officer (DRO) at the RO.  More recently, in 
June 2009, he requested a Travel Board hearing before the 
Board.  Both of these hearings are scheduled by the RO.  The 
RO should contact the appellant and determine if he still 
wants a DRO hearing and schedule one if he does.  Further, 
the appellant should be scheduled for a Travel Board hearing.

Accordingly, the issue on appeal is REMANDED for the 
following action:

1.  The RO/AMC should take appropriate 
action in order to determine if the 
appellant wishes to provide hearing 
testimony before a DRO at the RO.  If so, 
such a hearing should be scheduled.

2.  After the hearing has been held or 
the appellant withdraws his hearing 
request or fails to report for the 
scheduled hearing, the RO/AMC should 
readjudicate the claim on appeal, 
considering all evidence added to the 
claims folder after the issuance of the 
July 2008 supplemental statement of the 
case.  If the claim remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and afforded the opportunity to 
respond.  

3.  The appellant should then be 
scheduled for a Travel Board hearing.  
After the hearing is held or if he 
withdraws his hearing request or fails to 
report for the scheduled hearing, the 
case should be returned to the Board for 
further appellate review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


